Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendment is made to correct a clerical error in Applicant’s amendments filed 2/3/22.  In Applicant’s remarks, it stated that it amended claim 1 to remove a duplicate limitation in response to a rejection of the claim as indefinite due to the repeated limitation.  However, its amendment deleted the duplicate that contained a clerical omission that was indicated in the rejection.  The following amendment inserts the omitted phrase that was present in the original claim.

The application has been amended as follows: 

Claim 1:
	. . .
a central liquid discharge port provided at an upper end of the tank for 
discharging part of the liquid that contains bubbles larger than the ultrafine bubbles, and
	. . .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in obvious combination, fails to teach or suggest the totality of the limitations of the allowed claim.  Nothing in the prior art of record reasonably teaches or suggests the claimed apparatus such that it would have been recognized as obvious by one of ordinary skill in the art at the effective filing date of the invention.
The claim contains functional limitations of the apparatus.  The functional limitations are interpreted to be intended use without patentable significance beyond the requirement that the apparatus have structure capable of performing the claimed functions.  While not all such structures are positively claimed, it is understood that the apparatus would necessarily include additional inherent structural features not explicitly recited in the claim.  The functional limitations are interpreted in view of the disclosure such that the claimed functions would require physical structures to perform the functions as disclosed and contemplated by the inventor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711